Table Of Contents UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-K/A (AMENDMENT NO. 1) ☑ ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended September 30, 2014 OR ☐ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 000-09358 BULOVA TECHNOLOGIES GROUP, INC (Exact name of registrant as specified in its charter) Florida 83-0245581 (State or other jurisdiction of (IRS Employer incorporation or organization) Identification No.) 12645 49 th Street North Clearwater, Florida 33762 (Address of principal executive offices) (Zip Code) (727) 536-6666 (Registrant’s telephone number, including area code) Securities registered pursuant to Section12(b) of the Act: Securities registered pursuant to Section12(g) of the Act: Common Stock, $.0 0 1 par value (Title of Class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act. Yes ☐ No ☑ Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or 15(d) of the Act. Yes ☐ No ☑ Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yes ☑ No ☐ Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of RegulationS-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in PartIII of this Form 10-K or any amendment to this Form 10-K. ☑ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer ☐ Accelerated filer ☐ Non-accelerated filer ☐ (Do not check if a smaller reporting company) Smaller reporting company ☑ Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes ☐ No ☑ Table Of Contents As of December 31, 2014, the aggregate market value of the voting stock held by non-affiliates of the Company was $146,190 which excludes voting stock held by directors, executive officers and holders of 5percent or more of the voting power of the Company’s common stock (without conceding that such persons are “affiliates” of the Company for purposes of federal securities laws). The Company has no outstanding non-voting common equity. As of December 31, 2014, the Company had 62,093,518 shares of Common Stock issued and outstanding and 4,000,000,000 shares of Preferred Stock issued and outstanding. DOCUMENTS INCORPORATED BY REFERENCE There are no documents incorporated by reference EXPLANATORY NOTE This Amendment No. 1 of Form 10-K for the year ended September 30, 2014, originally filed on January 14, 2015, is being filed to provide additional disclosures at “Item 3. Legal Proceedings”, pertaining to military contracts, to attach additional exhibits relative to those contracts, to provide additional disclosures relative to the Company’s involvement in small arms importation, brokerage and distribution, and to correct information previously presented in “Item 9A. Controls and Procedures”. This Amendment does not amend or otherwise update any other information in the Original Filing. Accordingly, this Amendment should be read in conjunction with the Original Filing. 2 Table Of Contents BULOVA TECHNOLOGIES GROUP, INC. FORM 10-K FOR THE FISCAL YEAR ENDED SEPTEMBER 30, 2014 TABLE OF CONTENTS Page PART I Item1. Business 4 Item2. Properties 9 Item3. Legal Proceedings 9 Item4. Mine Safety Disclosures 10 PART II Item5. Market for Registrant’s Common Equity and Related Stockholder Matters 11 Item7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 11 Item8. Consolidated Financial Statements 15 Item9. Changes in and Disagreements With Accountants on Accounting and Financial Disclosure 34 Item9A. Controls and Procedures 34 P ART III Item10. Directors, Executive Officers and Corporate Governance of the Registrant 35 Item11. Executive Compensation 36 Item12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 37 Item13. Certain Relationships and Related Transactions and Director Independence 38 Item14. Principal Accountant Fees and Services 38 PART IV Item15. Exhibits and Financial Statement Schedules 39 Signatures 40 EX-31.1 Rule 13a-14(a) Certification of President and Principal Executive Officer EX-31.2 Rule 13a-14(a) Certification of Treasurer and Principal Financial Officer EX-32.1 Certification of President and Principal Executive Officer pursuant to 18 U.S.C. Section 1350 as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 EX-32.2 Certification of Treasurer and Principal Financial Officer pursuant to 18 U.S.C. Section 1350 as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 3 Table Of Contents PART I FORWARD LOOKING STATEMENTS Certain portions of this report, and particularly the Management’s Discussion and Analysis of Financial Condition and Results of Operations, and the Notes to Consolidated Financial Statements, contain forward-looking statements which represent the Company’s expectations or beliefs concerning future events. The Company cautions that these statements are further qualified by important factors that could cause actual results to differ materially from those in the forward-looking statements, Item1 . Business Bulova Technologies Group, Inc. ("BLVT" or the "Company") was originally incorporated in Wyoming in 1979 as “Tyrex Oil Company”. During 2007, the Company divested itself of all assets and previous operations. During 2008, the Company filed for domestication to the State of Florida, and changed its name to Bulova Technologies Group, Inc. and changed its fiscal year from June 30 to September 30. On January 1, 2009 the Company acquired the stock of 3Si Holdings, Inc. (“3Si”) a private company that was under common control and began operations in Florida.The Company has three major areas of focus which it conducts through its subsidiaries. Historically, the Company was dependent upon the Department of Defense as a customer, supplying the DoD with weaponry, ammunition and systems integration. For the reasons herein after described, the Company is engaged in a transition from DoD military product contracting. More recently, the Company has evolved to become a seller of high precision industrial machine tools, primarily through its distribution network. Most recently, the Company has begun the incubation and marketing of innovative technology products for which it believes it can lend value because of its highly recognizable name brand and extensive marketing experience. The Company’s headquarter facilities are in Tampa, Florida and its operating facilities were located in Mayo, Florida until the sale of substantially all of the assets of Bulova Technologies Ordnance Systems LLC in October 2012, which included the facilities in Mayo. Commencing in July 2013, the Company opened offices in Branchburg, New Jersey and Sanford, Florida to facilitate its new commercial operations through Bulova Technologies Machinery LLC (“BTM”). As of September 2014, BTM relocated all of its operations to a facility which includes 29,000 square feet of office, showroom and warehouse space in Clearwater, Florida to facilitate commercial sales of its industrial machine tool business, and to provide office space to its other facilities. Bulova Technologies Machinery LLC – Formed in July of 2013, and co-located with the Company’s headquarters, Bulova Technologies Machinery LLC represents the Company's entree into the machine tool business. This wholly-owned subsidiary employsfive people and operates from a new facility and showroom located in Clearwater, Florida. It imports industrial machine tools and related equipment from recognized international sources and continues to establish a Distributor/Dealer Network throughout the United States from which such equipment primarily will be sold. Bulova Technologies (Europe) LLC . Co-located at the Company’s headquarters in Clearwater, Florida, this wholly-owned subsidiary (“Europe”), employing three people, was engaged in several related business, including the Mortar Exchange Program, the offsets program, the administration of the BPA awarded to Ordnance, and the brokerage of commercial, small caliber ammunition. Pursuit of the Mortar Exchange Program, an offering made by a joint venture with TriGas Oil and Trade S.A. (a Swiss company) to NATO countries whereby the joint venture proposed to sell new mortar rounds to such countries accepting, in partial payment, outdated mortar rounds for refurbishment, was halted during the course of the year so that Europe could concentrate on its commercial ammunition business. Similarly, pursuit of the offsets program, whereby the same joint venture partners offered to facilitate, for a fee, commercial entities in the U.S. with offsets (counter-purchases from friendly countries demanded by such countries in exchange for their purchases of U.S. made goods) was halted in 2013 for the same reason. Europe continues to administer the Ordnance BPA, though the contractual obligations are Ordnances, and broker the sale of Eastern European commercial small caliber ammunition to large U.S. customers on a wholesale basis and to small retail customers in the U.S. Europe entered the business of the commercial brokerage of small caliber ammunition in 2013 because of an increased U.S.-wide demand for such ammunitions combined with a lack of availability from U.S. manufacturers. Europe purchases such ammunition indirectlyfrom Eastern European manufacturers located in Bosnia, Macedonia and Slovakia, through a non-related U.S. importer. Europe then re-sells it to both large, wholesale U.S.dealers in such ammunition and directly to small retail customers. Europe currently has no backlog of sales of such ammunition, selling only upon the funding of orders. As Europe does not directly import such ammunition, it is not subject to regulations otherwise pertaining to importation. The brokerage of small caliber ammunition is subject to a) a change in importation regulations which could affect adversely its sole importer’s ability to import ammunition, b) a disruption in business between Europe and its sole importer of ammunition, and c) a slackening of demand for such ammunition by U.S. customers. At this time Europe is unaware of any prospective changes to these conditions.
